


110 HCON 109 IH: Establishing the congressional budget for

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Ryan of Wisconsin
			 submitted the following concurrent resolution; which was referred to the
			 Committee on the
			 Budget
		
		CONCURRENT RESOLUTION
		Establishing the congressional budget for
		  the United States Government for fiscal year 2008 and setting forth appropriate
		  budgetary levels for fiscal years 2009 through 2012.
	
	
		1.Concurrent resolution on the
			 budget for fiscal year 2008
			(a)DeclarationThe Congress declares that the concurrent
			 resolution on the budget for fiscal year 2008 is hereby established and that
			 the appropriate budgetary levels for fiscal years 2009 through 2012 are set
			 forth.
			(b)Table of
			 contents
				
					Sec. 1. Concurrent resolution on the budget for fiscal year
				2008.
					Title I—RECOMMENDED LEVELS AND AMOUNTS
					Subtitle A—Recommended Levels and Amounts
					Sec. 101. Recommended levels and amounts.
					Subtitle B—Major functional categories
					Sec. 111. Principle Federal activities.
					Sec. 112. Domestic discretionary programs.
					Sec. 113. Major domestic entitlements.
					Sec. 114. Government and financial management.
					Title II—RECONCILIATION
					Sec. 201. Reconciliation in the House of
				Representatives.
					Title III—Policy statements
					Sec. 301. Policy of the United States Congress on
				taxation.
					Sec. 302. Policy of the United States Congress on entitlement
				spending.
					Sec. 303. Bonneville Power Marketing
				Administration.
					Title IV—General Budget Enforcement
					Sec. 401. Restrictions on advance appropriations.
					Sec. 402. Contingency operations related to the global war on
				terrorism and for unanticipated defense needs.
					Sec. 403. Application and effect of changes in allocations and
				aggregates.
					Sec. 404. Adjustments to reflect changes in concepts and
				definitions.
					Sec. 405. Compliance with section 13301 of the Budget
				Enforcement Act of 1990.
					Sec. 406. Exercise of rulemaking powers.
					Sec. 407. Adjustments for tax legislation.
					Sec. 408. Repeal of the Gephardt rule.
					Sec. 409. Budget compliance statements.
					Sec. 410. Cost estimates for conference reports and unreported
				measures.
					Sec. 411. Roll call votes for new spending.
					Sec. 412. Budget process reform.
					Sec. 413. Treasury Department study and report.
					Sec. 414. Assistance by Federal agencies to standing committees
				of the Senate and the House of Representatives.
					Sec. 415. Budgetary treatment of the National Flood Insurance
				Program.
					Title V—Emergency Reserve Fund
					Sec. 501. Nondefense reserve fund for emergencies.
					Sec. 502. Emergency criteria.
					Sec. 503. Development of guidelines for application of
				emergency definition.
					Sec. 504. Committee notification of emergency
				legislation.
					Sec. 505. Up-to-date tabulations.
					Title VI—Legislative Line Item Veto Authority
					Sec. 601. Presidential recommendations.
					Sec. 602. Procedures in United States Congress.
					Sec. 603. Identification of targeted tax benefits.
					Sec. 604. Additional matters.
					Sec. 605. Expiration.
					Sec. 606. Sense of Congress on deferral authority.
					Sec. 607. Sense of Congress on abuse of proposed
				cancellations.
					Title VII—Earmark Transparency
					Sec. 701. Prohibition on obligation of funds for earmarks
				included only in congressional reports.
					Sec. 702. Definitions.
					Title VIII—Pay-As-You-Go
					Sec. 801. Pay-as-you-go point of order.
					Title IX—Discretionary Spending Limits
					Sec. 901. Discretionary spending limits in the
				House.
					Title X—Senses of Congress
					Sec. 1001. Sense of the House regarding the importance of child
				support enforcement.
					Sec. 1002. Sense of the House on State veterans
				cemeteries.
					Sec. 1003. Sense of Congress on health insurance
				reform.
					Sec. 1004. Sense of the House on the Internal Revenue Code of
				1986.
				
			IRECOMMENDED LEVELS
			 AND AMOUNTS
			ARecommended Levels
			 and Amounts
				101.Recommended
			 levels and amountsThe
			 following budgetary levels are appropriate for each of fiscal years 2008
			 through 2012:
					(1)Federal
			 revenuesFor purposes of the enforcement of this
			 resolution:
						(A)The recommended
			 levels of Federal revenues are as follows:
							
								Fiscal year 2008:
				$2,002,088,000,000.
								Fiscal year 2009:
				$2,097,634,000,000.
								Fiscal year 2010:
				$2,148,718,000,000.
								Fiscal year 2011:
				$2,244,002,000,000.
								Fiscal year 2012:
				$2,374,337,000,000.
						(B)The amounts by
			 which the aggregate levels of Federal revenues should be decreased are as
			 follows:
							
								Fiscal year 2008: $48,912,000,000.
								Fiscal year 2009: $9,366,000,000.
								Fiscal year 2010: $15,282,000,000.
								Fiscal year 2011: $150,998,000,000.
								Fiscal year 2012:
				$222,663,000,000.
						(2)New budget
			 authorityFor purposes of the enforcement of this resolution, the
			 appropriate levels of total new budget authority are as follows:
						
							Fiscal year 2008:
				$2,452,253,000,000.
							Fiscal year 2009:
				$2,432,323,000,000.
							Fiscal year 2010:
				$2,464,843,000,000.
							Fiscal year 2011:
				$2,575,993,000,000.
							Fiscal year 2012:
				$2,613,919,000,000.
					(3)Budget
			 outlaysFor purposes of the enforcement of this resolution, the
			 appropriate levels of total budget outlays are as follows:
						
							Fiscal year 2008:
				$2,427,922,000,000.
							Fiscal year 2009:
				$2,484,251,000,000.
							Fiscal year 2010:
				$2,468,400,000,000.
							Fiscal year 2011:
				$2,529,608,000,000.
							Fiscal year 2012:
				$2,530,737,000,000.
					(4)Deficits
			 (on-budget)For purposes of the enforcement of this resolution,
			 the amounts of the deficits (on-budget) are as follows:
						
							Fiscal year 2008: $425,834,000,000.
							Fiscal year 2009: $386,617,000,000.
							Fiscal year 2010: $319,682,000,000.
							Fiscal year 2011: $285,609,000,000.
							Fiscal year 2012:
				$156,400,000,000.
					(5)Debt subject to
			 limitPursuant to section 301(a)(5) of the Congressional Budget
			 Act of 1974, the appropriate levels of the public debt are as follows:
						
							Fiscal year 2008:
				$9,476,349,000,000.
							Fiscal year 2009:
				$9,979,952,000,000.
							Fiscal year 2010:
				$10,418,522,000,000.
							Fiscal year 2011:
				$10,820,002,000,000.
							Fiscal year 2012:
				$11,105,786,000,000.
					(6)Debt held by the
			 publicThe appropriate levels of debt held by the public are as
			 follows:
						
							Fiscal year 2008:
				$5,284,759,000,000.
							Fiscal year 2009:
				$5,467,610,000,000.
							Fiscal year 2010:
				$5,570,986,000,000.
							Fiscal year 2011:
				$5,624,371,000,000.
							Fiscal year 2012:
				$5,537,610,000,000.
					BMajor functional
			 categories
				111.Principle
			 Federal activitiesThe
			 Congress determines and declares that the appropriate levels of new
			 discretionary and mandatory budget authority and outlays for the Federal
			 Government’s principle Federal activities for fiscal years 2008 through 2012
			 are as follows:
					(1)National Defense
			 (050):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $648,770,000,000.
						(B)Outlays, $617,792,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $584,705,000,000.
						(B)Outlays, $626,892,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $550,790,000,000.
						(B)Outlays, $561,384,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $564,117,000,000.
						(B)Outlays, $536,057,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $579,375,000,000.
						(B)Outlays, $525,407,000,000.
						(2)International
			 Affairs (150):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $31,989,000,000.
						(B)Outlays, $31,637,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $32,387,000,000.
						(B)Outlays, $30,263,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $32,199,000,000.
						(B)Outlays, $29,873,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $32,268,000,000.
						(B)Outlays, $29,679,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $32,336,000,000.
						(B)Outlays, $29,774,000,000.
						(3)Veterans Benefits
			 and Services (700):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $84,493,000,000.
						(B)Outlays, $84,512,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $89,019,000,000.
						(B)Outlays, $89,033,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $92,397,000,000.
						(B)Outlays, $90,798,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $98,286,000,000.
						(B)Outlays, $96,779,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $96,528,000,000.
						(B)Outlays, $94,838,000,000.
						(4)Administration of
			 Justice (750):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $45,765,000,000.
						(B)Outlays, $46,432,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $45,471,000,000.
						(B)Outlays, $46,631,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $45,742,000,000.
						(B)Outlays, $46,466,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $45,995,000,000.
						(B)Outlays, $46,323,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $46,198,000,000.
						(B)Outlays, $46,166,000,000.
						112.Domestic
			 discretionary programs
					(a)DeclarationThe
			 Congress determines and declares that the following levels are the appropriate
			 totals of new discretionary budget authority and outlays for federally
			 supported domestic priorities for fiscal years 2008 through 2012:
						(1)New budget
			 authorityFor purposes of
			 this resolution, the appropriate levels of new discretionary budget authority
			 for federally supported domestic priorities are as follows:
							
								Fiscal year 2008: $292,800,000,000.
								Fiscal year 2009: $295,564,000,000.
								Fiscal year 2010: $293,278,000,000.
								Fiscal year 2011: $293,002,000,000.
								Fiscal year 2012:
				$293,302,000,000.
						(2)OutlaysFor purposes of this resolution, the
			 appropriate levels of outlays for federally supported domestic priorities are
			 as follows:
							
								Fiscal year 2008: $369,548,000,000.
								Fiscal year 2009: $363,600,000,000.
								Fiscal year 2010: $358,033,000,000.
								Fiscal year 2011: $351,707,000,000.
								Fiscal year 2012:
				$347,325,000,000.
						(b)SubdivisionsThese
			 aggregate amounts are to be subdivided by the Committee on
			 Appropriations.
					113.Major domestic
			 entitlementsThe Congress
			 determines and declares that the following levels are the appropriate totals of
			 new mandatory budget authority and outlays for the Federal Government’s
			 principle entitlement programs for fiscal years 2008 through 2012:
					(1)Medicare (570
			 mandatory):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $374,888,000,000.
						(B)Outlays, $374,964,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $394,116,000,000.
						(B)Outlays, $393,804,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $409,473,000,000.
						(B)Outlays, $409,730,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $445,312,000,000.
						(B)Outlays, $445,359,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $431,401,000,000.
						(B)Outlays, $431,057,000,000.
						(2)Medicaid (550
			 mandatory):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $223,389,000,000.
						(B)Outlays, $223,837,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $235,128,000,000.
						(B)Outlays, $236,849,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $249,592,000,000.
						(B)Outlays, $249,840,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $264,095,000,000.
						(B)Outlays, $265,040,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $279,920,000,000.
						(B)Outlays, $281,389,000,000.
						(3)Income Security
			 (600 mandatory):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $327,076,000,000.
						(B)Outlays, $325,432,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $333,545,000,000.
						(B)Outlays, $329,632,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $341,943,000,000.
						(B)Outlays, $338,354,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $355,686,000,000.
						(B)Outlays, $352,150,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $354,709,000,000.
						(B)Outlays, $351,228,000,000.
						(4)Agriculture (350
			 mandatory):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $14,563,000,000.
						(B)Outlays, $13,624,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $14,416,000,000.
						(B)Outlays, $13,652,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $14,221,000,000.
						(B)Outlays, $13,390,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $13,735,000,000.
						(B)Outlays, $13,147,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $13,332,000,000.
						(B)Outlays, $12,916,000,000.
						(5)Student Loans (500
			 mandatory):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $8,008,000,000.
						(B)Outlays, $5,251,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $10,664,000,000.
						(B)Outlays, $9,120,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $11,592,000,000.
						(B)Outlays, $9,761,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $10,526,000,000.
						(B)Outlays, $9,897,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $10,186,000,000.
						(B)Outlays, $8,590,000,000.
						(6)All Other Domestic
			 Entitlements (multiple functions):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $61,736,000,000.
						(B)Outlays, –$3,339,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $52,175,000,000.
						(B)Outlays, –$4,671,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $51,657,000,000.
						(B)Outlays, –$4,917,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $51,215,000,000.
						(B)Outlays, –$5,257,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $51,223,000,000.
						(B)Outlays, –$4,504,000,000.
						114.Government and
			 financial managementThe
			 Congress determines and declares that the following levels are the appropriate
			 totals of new and discretionary mandatory budget authority and outlays for the
			 Federal Government’s operations and financial management activities for fiscal
			 years 2008 through 2012:
					(1)General Government
			 (800):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $17,873,000,000.
						(B)Outlays, $18,353,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $17,844,000,000.
						(B)Outlays, $18,013,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $20,270,000,000.
						(B)Outlays, $20,262,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $17,801,000,000.
						(B)Outlays, $17,649,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $18,264,000,000.
						(B)Outlays, $18,230,000,000.
						(2)Net Interest
			 (900):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $370,521,000,000.
						(B)Outlays, $370,421,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 $388,836,000,000.
						(B)Outlays, $387,436,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 $410,258,000,000.
						(B)Outlays, $405,258,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 $431,411,000,000.
						(B)Outlays, $421,411,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $450,561,000,000.
						(B)Outlays, $434,561,000,000.
						(3)Allowances
			 (920):
						Fiscal year
			 2008:
						(A)New budget authority,
			 $6,439,000,000.
						(B)Outlays, $5,544,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 –$11,795,000,000.
						(B)Outlays, –$6,242,000,000.
						Fiscal year
			 2010:
						(A)New budget authority,
			 –$5,709,000,000.
						(B)Outlays, –$6,972,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 –$150,000,000.
						(B)Outlays, –$3,007,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 $4,167,000,000.
						(B)Outlays, $1,286,000,000.
						(4)Offsetting
			 Receipts (950):
						Fiscal year
			 2008:
						(A)New budget authority,
			 –$71,009,000,000.
						(B)Outlays, –$71,009,000,000.
						Fiscal year
			 2009:
						(A)New budget authority,
			 –$66,578,000,000.
						(B)Outlays, –$66,587,000,000.
						Fiscal year
			 2010:
						(A)New
			 budget authority, –$71,869,000,000.
						(B)Outlays, –$71,869,000,000.
						Fiscal year
			 2011:
						(A)New budget authority,
			 –$69,623,000,000.
						(B)Outlays, –$69,643,000,000.
						Fiscal year
			 2012:
						(A)New budget authority,
			 –$72,789,000,000.
						(B)Outlays, –$72,792,000,000.
						IIRECONCILIATION
			201.Reconciliation
			 in the House of Representatives
				(a)Submission to
			 provide for the reform of mandatory spending(1)Not later than June 8,
			 2007, the House committees named in paragraph (2) shall submit their
			 recommendations to the House Committee on the Budget. After receiving those
			 recommendations, the House Committee on the Budget shall report to the House a
			 reconciliation bill carrying out all such recommendations without substantive
			 revision.
					(2)Instructions
						(A)Committee on
			 agricultureThe House Committee on Agriculture shall report
			 changes in laws within its jurisdiction sufficient to reduce direct spending by
			 $452,000,000 for fiscal year 2008, $3,277,000,000 for fiscal year 2012, and
			 $9,849,000,000 for the period of fiscal years 2008 through 2012.
						(B)Committee on armed
			 servicesThe House Committee on Armed Services shall report
			 changes in laws within its jurisdiction sufficient to reduce direct spending by
			 $50,000,000 for fiscal year 2008, $100,000,000 for fiscal year 2012, and
			 $410,000,000 for the period of fiscal years 2008 through 2012.
						(C)Committee on education and
			 laborThe House Committee on
			 Education and Labor shall report changes in laws within its jurisdiction
			 sufficient to reduce direct spending by $3,456,000,000 for fiscal year 2008,
			 $400,000,000 for fiscal year 2012, and $4,906,000,000 for the period of fiscal
			 years 2008 through 2012.
						(D)Committee on energy and
			 commerceThe House Committee
			 on Energy and Commerce shall report changes in laws within its jurisdiction
			 sufficient to reduce direct spending by $8,344,000,000 or fiscal year 2008,
			 $30,602,000,000 for fiscal year 2012, and $97,359,000,000 for the period of
			 fiscal years 2008 through 2012.
						(E)Committee on financial
			 servicesThe House Committee on Financial Services shall report
			 changes in laws within its jurisdiction sufficient to reduce direct spending by
			 $0 for fiscal year 2008, $140,000,000 for fiscal year 2012, and $400,000,000
			 for the period of fiscal years 2008 through 2012.
						(F)Committee on foreign
			 affairsThe House Committee on Foreign Affairs shall report
			 changes in laws within its jurisdiction sufficient to reduce direct spending by
			 $20,000,000 for fiscal year 2008, $90,000,000 for fiscal year 2012, and
			 $250,000,000 for the period of fiscal years 2008 through 2012.
						(G)Committee on the
			 judiciaryThe House Committee on the Judiciary shall report
			 changes in laws within its jurisdiction sufficient to reduce direct spending by
			 $265,000,000 for fiscal year 2008, $1,010,000,000 for fiscal year 2012, and
			 $3,515,000,000 for the period of fiscal years 2008 through 2012.
						(H)Committee on natural
			 resourcesThe House Committee on Natural Resources shall report
			 changes in laws within its jurisdiction sufficient to reduce direct spending by
			 $1,507,000,000 for fiscal year 2008, $535,000,000 for fiscal year 2012, and
			 $4,647,000,000 for the period of fiscal years 2008 through 2012.
						(I)Committee on transportation and
			 infrastructureThe House Committee on Transportation and
			 Infrastructure shall report changes in laws within its jurisdiction sufficient
			 to reduce direct spending by $460,000,000 for fiscal year 2008, $1,063,000,000
			 for fiscal year 2012, and $4,272,000,000 for the period of fiscal years 2008
			 through 2012.
						(J)Committee on ways and
			 meansThe House Committee on
			 Ways and Means shall report changes in laws within its jurisdiction sufficient
			 to reduce direct spending by $10,109,000,000 for fiscal year 2008,
			 $41,543,000,000 for fiscal year 2012, and $153,122,000,000 for the period of
			 fiscal years 2008 through 2012, sufficient to reduce revenues by not more than
			 $48,912,000,000 for fiscal year 2008 and by not more than $447,221,000,000 for
			 the period of fiscal years 2008 through 2012.
						(b)Submission of
			 revised allocations(1)Upon the submission to
			 the Committee on the Budget of the House of a recommendation that has complied
			 with its reconciliation instructions solely by virtue of section 310(c) of the
			 Congressional Budget Act of 1974, the chairman of that committee may file with
			 the House appropriately revised allocations under section 302(a) of such Act
			 and revised functional levels and aggregates.
					(2)Upon the submission to the House of a
			 conference report recommending a reconciliation bill or resolution in which a
			 committee has complied with its reconciliation instructions solely by virtue of
			 this section, the chairman of the Committee on the Budget of the House may file
			 with the House appropriately revised allocations under section 302(a) of such
			 Act and revised functional levels and aggregates.
					(3)Allocations and aggregates revised
			 pursuant to this subsection shall be considered to be allocations and
			 aggregates established by the concurrent resolution on the budget pursuant to
			 section 301 of such Act.
					IIIPolicy
			 statements
			301.Policy of the
			 United States Congress on taxationThe United States Congress reaffirms the
			 statement of principle that the Federal Government should not raise taxes on
			 American families or reverse the policies that have led to strong growth in the
			 United States economy, and instead should move towards balancing the budget by
			 reigning in the Federal Government’s spending; it is further the policy
			 assumption underlying this resolution that the tax relief enacted in 2001 and
			 2003 should be continued.
			302.Policy of the
			 United States Congress on entitlement spending
				(a)Findings
					(1)Entitlement growth
			 is unsustainable. Entitlements are currently growing at 6 percent per year
			 significantly faster than our entire economy, and more than twice the rate of
			 inflation.
					(2)Entitlements
			 currently consume more than half of the entire Federal budget. If simply left
			 on auto-pilot (assuming no new entitlement spending or
			 benefits):
						(A)By 2040 social
			 security, medicare, and medicaid alone will consume 20 percent of our
			 economy.
						(B)By 2040 Americans
			 will have to pay twice the current rate of taxes.
						(3)Entitlements must
			 be reformed to survive with the retirement of the baby boomers, the situation
			 will only get worse, making the necessary reforms more sudden and
			 severe.
					(4)Entitlements
			 aren’t all that’s at risk. If left unreformed, these programs will also impose
			 a crushing burden on both the budget and the economy. Our now strong economy,
			 which has created millions of jobs and been the key factor in reducing the
			 deficit. Entitlements will eventually crowd out all other priorities such as
			 education, veterans, science, agriculture, environment, even defense and
			 homeland security.
					(5)The rising costs
			 of government entitlements are a fiscal cancer that threaten
			 catastrophic consequences for our country and could
			 bankrupt America said America’s chief accountant, U.S.
			 Comptroller General David Walker.
					(6)Without
			 early and meaningful action to address the rapid growth of
			 entitlements, the U.S. economy could be seriously weakened, with future
			 generations bearing much of the cost warned Fed Chairman Ben
			 Bernanke.
					(7)Spending is the
			 problem. Massive Tax Hikes are Not the Solution. Even if taxes are raised to
			 balance the budget in the short term, entitlements would quickly drive the
			 Federal Government back into deficit.
					(8)The U.S.
			 Comptroller General testified that the United States Government cannot
			 grow [its] way out of this problem; eliminating earmarks will not solve the
			 problem; wiping out fraud, waste, and abuse will not solve the problem; ending
			 the war or cutting way back on defense will not solve the
			 problem.
					(9)The budget must
			 drive entitlement reform. Entitlement programs are well-intended, and provide a
			 critical safety net for millions of Americans, but their costs are out of
			 control, and growing worse every year typically without regular reform or
			 congressional oversight. Congress must use the budget process to promote
			 reforms that will make these programs better, more efficient, and more
			 sustainable for the long term.
					(b)Policy on
			 entitlementsIt is the policy of this resolution that Congress
			 must immediately address the out-of-control growth of entitlement spending that
			 may do substantial harm to the United States economy and hurt the standard of
			 living of future generations. Furthermore, Congress must also commit itself to
			 consider during this fiscal year fundamental reform packages to secure the
			 long-term solvency of medicare, medicaid and social security.
				303.Bonneville
			 Power Marketing AdministrationIt is the policy of this resolution that it
			 does not specifically assume any savings from the President's proposal related
			 to the Bonneville Power Marketing Administrations and the Energy and Commerce
			 Committee will determine its own policies subject to the applicable numerical
			 allocation limits and reconciliation directives.
			IVGeneral Budget
			 Enforcement
			401.Restrictions on
			 advance appropriations
				(a)In
			 general(1)In
			 the House, except as provided in subsection (b), an advance appropriation may
			 not be reported in a bill or joint resolution making a general appropriation or
			 continuing appropriation, and may not be in order as an amendment
			 thereto.
					(2)Managers on the part of the House may
			 not agree to a Senate amendment that would violate paragraph (1) unless
			 specific authority to agree to the amendment first is given by the House by a
			 separate vote with respect thereto.
					(b)Advance
			 appropriationIn the House, an advance appropriation may be
			 provided for the fiscal years 2009 and 2010 for programs, projects, activities,
			 or accounts identified in the joint explanatory statement of managers
			 accompanying this resolution under the heading Accounts Identified for
			 Advance Appropriations in an aggregate amount not to exceed
			 $23,565,000,000 in new budget authority in each year.
				(c)DefinitionIn
			 this section, the term advance appropriation means any new
			 budget authority provided in a bill or joint resolution making general
			 appropriations or any new budget authority provided in a bill or joint
			 resolution making continuing appropriations for fiscal year 2008 that first
			 becomes available for any fiscal year after 2008.
				402.Contingency
			 operations related to the global war on terrorism and for unanticipated defense
			 needs
				(a)Exemption of
			 contingency operations related to the global war on terrorism and for
			 unanticipated defense needsIn the House, if any bill or joint
			 resolution is reported, or an amendment is offered thereto or a conference
			 report is filed thereon, that makes appropriations for fiscal year 2008 for
			 contingency operations directly related to the global war on terrorism, and
			 other unanticipated defense-related operations, then the new budget authority,
			 new entitlement authority, outlays, or receipts resulting therefrom shall not
			 count for purposes of titles III or IV of the Congressional Budget Act of
			 1974.
				(b)Current
			 levelAmounts included in this resolution for the purpose set
			 forth in this section shall be considered to be current law for purposes of the
			 preparation of the current level of budget authority and outlays and the
			 appropriate levels shall be adjusted upon the enactment of such bill.
				403.Application and
			 effect of changes in allocations and aggregates
				(a)ApplicationAny
			 adjustments of allocations and aggregates made pursuant to this resolution
			 shall—
					(1)apply while that
			 measure is under consideration;
					(2)take effect upon
			 the enactment of that measure; and
					(3)be published in
			 the Congressional Record as soon as practicable.
					(b)Effect of
			 changed allocations and aggregatesRevised allocations and
			 aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 as allocations and aggregates
			 contained in this resolution.
				(c)Budget committee
			 determinationsFor purposes of this resolution—
					(1)the levels of new
			 budget authority, outlays, direct spending, new entitlement authority,
			 revenues, deficits, and surpluses for a fiscal year or period of fiscal years
			 shall be determined on the basis of estimates made by the appropriate Committee
			 on the Budget; and
					(2)such chairman may
			 make any other necessary adjustments to such levels to reflect the timing of
			 responses to reconciliation directives pursuant to section 201 of this
			 resolution.
					404.Adjustments to
			 reflect changes in concepts and definitionsUpon the enactment of a bill or joint
			 resolution providing for a change in concepts or definitions, the appropriate
			 chairman of the Committee on the Budget shall make adjustments to the levels
			 and allocations in this resolution in accordance with section 251(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (as in effect prior
			 to September 30, 2002).
			405.Compliance with
			 section 13301 of the Budget Enforcement Act of 1990
				(a)In
			 generalIn the House and the Senate, notwithstanding section
			 302(a)(1) of the Congressional Budget Act of 1974 and section 13301 of the
			 Budget Enforcement Act of 1990, the joint explanatory statement accompanying
			 the conference report on any concurrent resolution on the budget shall include
			 in its allocation under section 302(a) of the Congressional Budget Act of 1974
			 to the Committee on Appropriations amounts for the discretionary administrative
			 expenses of the Social Security Administration.
				(b)Special
			 ruleIn the House, for purposes of applying section 302(f) of the
			 Congressional Budget Act of 1974, estimates of the level of total new budget
			 authority and total outlays provided by a measure shall include any
			 discretionary amounts provided for the Social Security Administration.
				406.Exercise of
			 rulemaking powersCongress
			 adopts the provisions of this title—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House, respectively, and as such
			 they shall be considered as part of the rules of each House, or of that House
			 to which they specifically apply, and such rules shall supersede other rules
			 only to the extent that they are inconsistent therewith; and
				(2)with full
			 recognition of the constitutional right of either House to change those rules
			 (so far as they relate to that House) at any time, in the same manner, and to
			 the same extent as in the case of any other rule of that House.
				407.Adjustments for
			 tax legislationIn the House,
			 if the Committee on Ways and Means reports a bill or joint resolution, or an
			 amendment is offered thereto or a conference report is submitted thereon, that
			 amends the Internal Revenue Code of 1986 by extending the expiration dates for
			 Federal tax policies that expired during fiscal year 2008 or that expire during
			 the period of fiscal years 2008 through 2012, then the chairman of the
			 Committee on the Budget may make appropriate adjustments in the allocations and
			 aggregates of budget authority, outlays, and revenue set forth in this
			 resolution to reflect the budgetary effects of such legislation, but only to
			 the extent the adjustments would not cause the level of revenue to be less than
			 the level of revenue provided for in this resolution for the period of fiscal
			 years 2008 through 2012 and would not cause the deficit to exceed the
			 appropriate level of deficits provided for in this resolution for the period of
			 fiscal years 2008 through 2012.
			408.Repeal of the
			 Gephardt ruleWith respect to
			 the adoption by the Congress of a concurrent resolution on the budget for
			 fiscal year 2008, the clerk of the House shall not prepare an engrossment of a
			 joint resolution increasing or decreasing, as the case may be, the statutory
			 limit on the public debt.
			409.Budget
			 compliance statementsEach
			 report of a committee on a public bill or public joint resolution shall contain
			 a budget compliance statement prepared by the chairman of the Committee on the
			 Budget, if timely submitted prior to the filing of the report, which shall
			 include assessment by such chairman as to whether the bill or joint resolution
			 complies with the requirements of sections 302, 303, 306, 311, and 401 of the
			 Congressional Budget Act of 1974.
			410.Cost estimates
			 for conference reports and unreported measuresIt shall not be in order to consider a
			 conference report or an unreported bill or joint resolution unless an estimate
			 of costs as described in clause 3(d)(2) of Rule XIII has been printed in the
			 Congressional Record at least one day before its consideration.
			411.Roll call votes
			 for new spendingThe yeas and
			 nays shall be considered as ordered when the Speaker puts the question on
			 passage of a bill or joint resolution, or on adoption of a conference report,
			 for which the chairman of the Budget Committee has advised the Speaker that
			 such bill, joint resolution or conference report authorizes or provides new
			 budget authority of not less than $50,000,000. The Speaker may not entertain a
			 unanimous consent request or motion to suspend this section.
			412.Budget process
			 reformBefore September 30,
			 2007, the chairman or ranking minority member of the Committee on the Budget of
			 the House of Representatives shall introduce, and the committee shall conduct
			 hearings on, budget reform legislation that includes the following
			 provisions:
				(1)Statutory
			 discretionary spending limits.
				(2)Provisions to slow
			 the growth of entitlement spending by requiring offsets for new benefits, and
			 examining programs with annual increases higher than the rate of
			 inflation.
				(3)Presidential
			 legislative line item veto authority that preserves Congress’ constitutional
			 power of the purse by requiring an expedited up or down vote on the President’s
			 proposals.
				(4)Enforcement tools
			 that restrict the definition of emergency so that emergency
			 supplemental appropriation bills include only needs that are sudden, urgent,
			 unforeseen, unpredictable, unanticipated, and temporary in nature.
				(5)Accrual accounting
			 of the Government’s long-term obligations.
				(6)Periodic reporting
			 from the Government Accountability Office that examine the causes of long-term
			 deficits and present options to reduce these deficits.
				(7)Annual audit
			 summaries from the Federal Accounting Standards Advisory Board for all
			 departments of the Government that represent more than 20 percent of
			 discretionary spending, with recommendations on how to improve the quality of
			 financial information available to Congress.
				413.Treasury
			 Department study and report
				(a)RequestNot
			 later than June 1, 2007, the chairman or ranking member of the Committee on the
			 Budget of the House of Representatives shall submit a request to the Secretary
			 of the Treasury for a study of the impact of the current United States tort
			 system on global competition and gross domestic product (GDP) growth.
				(b)Submission of
			 studyThe results of the study described in subsection (a) shall
			 be submitted by the Secretary of the Treasury to the Committee on the Budget of
			 the House of Representatives not later than September 30, 2007.
				414.Assistance by
			 Federal agencies to standing committees of the Senate and the House of
			 Representatives
				(a)Information
			 regarding agency appropriations requestsTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the chairman of each authorizing committee of the House and
			 Senate shall request the head of each Federal agency which administers the laws
			 or parts of laws under the jurisdiction of such committee, to provide to such
			 committee such studies, information, analyses, reports, and assistance.
				(b)Information
			 regarding agency program administrationTo assist each standing
			 committee of the House of Representatives and the Senate in carrying out its
			 responsibilities, the chairman of each authorizing committee of the House and
			 Senate shall request of the head of any agency under his committee’s
			 jurisdiction, to furnish to such committee documentation, containing
			 information received, compiled, or maintained by the agency as part of the
			 operation or administration of a program, or specifically compiled pursuant to
			 a request in support of a review of a program, as may be requested by the
			 chairman and ranking minority member of such committee.
				(c)Summaries by
			 comptroller generalWithin thirty days after the receipt of a
			 request from a chairman and ranking minority member of a standing committee
			 having jurisdiction over a program being reviewed and studied by such committee
			 under this section, the Comptroller General of the United States shall furnish
			 to such committee summaries of any audits or reviews of such program which the
			 Comptroller General has completed during the preceding six years.
				(d)Congressional
			 assistanceConsistent with their duties and functions under law,
			 the Comptroller General of the United States, the Director of the Congressional
			 Budget Office, and the Director of the Congressional Research Service shall
			 continue to furnish (consistent with established protocols) to each standing
			 committee of the House of Representatives or the Senate such information,
			 studies, analyses, and reports as the chairman and ranking minority member may
			 request to assist the committee in conducting reviews and studies of programs
			 under this section.
				415.Budgetary
			 treatment of the National Flood Insurance Program
				(a)TreatmentFor
			 purposes of the allocations and aggregates in this resolution, the
			 reconciliation directives established by this resolution, and for any other
			 purpose under titles III and IV of the Congressional Budget Act of 1974, the
			 budgetary effects of any bill or joint resolution, amendment thereto, or
			 conference report thereon, or any recommendations submitted pursuant to section
			 201 that includes the reforms set forth in subsection (b) shall be scored
			 without regard to the obligations resulting from the enactment of Public Law
			 109–208. Such estimate shall assume the liquidating of the National Flood
			 Insurance Fund’s remaining contractual obligations resulting from claims made
			 as a result of floods that occurred in 2005.
				(b)LegislationThe
			 legislation referred to in subsection (a) shall—
					(1)establish more
			 actuarially sound rates on policies issued by the National Flood Insurance
			 Program; and
					(2)end flood
			 insurance subsidies on pre-FIRM structures not used as primary
			 residences.
					VEmergency Reserve
			 Fund
			501.Nondefense
			 reserve fund for emergencies
				(a)Nondefense set
			 aside
					(1)Discretionary set
			 aside fundIn the House and except as provided by subsection (b),
			 if a bill or joint resolution is reported, or an amendment is offered thereto
			 (or considered as adopted) or a conference report is filed thereon, that
			 provides new discretionary budget authority (and outlays flowing therefrom),
			 and such provision is designated as an emergency pursuant to this section, the
			 chairman of the Committee on the Budget shall make adjustments to the
			 allocations and aggregates set forth in this resolution up to the amount of
			 such provisions if the requirements set forth in section 504 are met, but the
			 sum of all adjustments made under this paragraph shall not exceed
			 $6,450,000,000 for fiscal year 2008.
					(2)Other
			 adjustmentsIn the House, if a bill or joint resolution is
			 reported or a conference report is filed thereon, and a direct spending or
			 receipt provision included therein is designated as an emergency pursuant to
			 this paragraph, the chairman of the Committee on the Budget may make
			 adjustments to the allocations and aggregates set forth in this
			 resolution.
					(b)Additional
			 adjustment proceduresIn the House, before any adjustment is made
			 pursuant to this section for any bill, joint resolution, or conference report
			 that designates a provision an emergency, the enactment of which would cause
			 the total amount of the set aside fund set forth in subsection (a)(1) for
			 fiscal year 2008 to be exceeded:
					(1)The chairman of
			 the Committee on the Budget shall convene a meeting of that committee, where it
			 shall be in order, subject to the terms set forth in this section, for one
			 motion described in paragraph (2) to be made to authorize the chairman to make
			 adjustments above the maximum amount of adjustments set forth in subsection
			 (a). If the Chairman does not call such a meeting within 24 hours of a
			 committee reporting such a measure, any member of the Committee may call such a
			 meeting.
					(2)The motion
			 referred to in paragraph (1) shall be in the following form: I move that
			 the chairman of the Committee on the Budget be authorized to adjust the
			 allocations and aggregates set forth in the concurrent resolution on the budget
			 for fiscal year 2008 by the following amount: $_____ for fiscal year
			 2008., with the blank being filled in with amount determined by the
			 chairman of the Committee on the Budget. For any measure referred to in
			 subsection (a)(1), such amount shall not exceed the total amount for fiscal
			 year 2008 designated as an emergency in excess of the applicable amount
			 remaining in the set aside fund.
					(3)The motion set
			 forth in paragraph (2) shall be open for debate and amendment, but any
			 amendment offered thereto is only in order if limited to changing an amount in
			 the motion.
					(4)Except as provided
			 by paragraph (5), the chairman of the Committee on the Budget may not make any
			 adjustments under subsection (a) or subsection (b) unless or until the
			 committee filing a report or joint statement of managers on a conference report
			 on a measure including an emergency designation fulfills the terms set forth in
			 section 504.
					(5)The chairman of
			 the Committee on the Budget shall make any adjustments he deems necessary under
			 this section if he determines the enactment of the provision or provisions
			 designated as an emergency is essential to respond to an urgent and imminent
			 need, the chairman determines the exceptional circumstances referred to in rule
			 3 of the rules of the committee are met and the committee cannot convene to
			 consider the motion referred to in this section in a timely fashion.
					(c)Application of
			 adjustmentsThe adjustments made pursuant to subsection (a) or
			 (b) shall—
					(1)apply while that
			 bill, joint resolution, conference report or amendment is under
			 consideration;
					(2)take effect upon
			 the enactment of that legislation; and
					(3)be published in
			 the Congressional Record as soon as practicable.
					502.Emergency
			 criteriaAs used in this
			 title:
				(1)The term
			 emergency means a situation that—
					(A)requires new
			 budget authority and outlays (or new budget authority and the outlays flowing
			 therefrom) for the prevention or mitigation of, or response to, loss of life or
			 property, or a threat to national security; and
					(B)is
			 unanticipated.
					(2)The term
			 unanticipated means that the underlying situation is—
					(A)sudden, which
			 means quickly coming into being or not building up over time;
					(B)urgent, which
			 means a pressing and compelling need requiring immediate action;
					(C)unforeseen, which
			 means not predicted or anticipated as an emerging need; and
					(D)temporary, which
			 means not of a permanent duration.
					503.Development of
			 guidelines for application of emergency definitionIn
			 the House, as soon as practicable after the adoption of this resolution, the
			 chairman of the Committee on the Budget shall, after consultation with the
			 chairmen of the applicable committees, the Ranking Member of the Committee on
			 the Budget, and the Director of the Congressional Budget Office, prepare
			 additional guidelines for application of the definition of an emergency and
			 shall issue a committee print from the Committee on the Budget for this
			 purpose.
			504.Committee
			 notification of emergency legislation
				(a)Committee
			 notificationWhenever a committee of the House (including a
			 committee of conference) reports any bill or joint resolution that includes a
			 provision designated as an emergency pursuant to this title, the report
			 accompanying that bill or joint resolution (or the joint explanatory statement
			 of managers in the case of a conference report on any such bill or joint
			 resolution) shall identify all provisions that provide amounts designated as an
			 emergency and shall provide an explanation of the manner in which the provision
			 meets the criteria set forth in section 502.
				(b)Congressional
			 recordIf such a measure is
			 to be considered by the House without being reported by the committee of
			 jurisdiction, then the committee shall cause the explanation to be published in
			 the Congressional Record as soon as practicable.
				505.Up-to-date
			 tabulationsThe Committee on
			 the Budget of the House shall publish in the Congressional Record up-to-date
			 tabulations of amounts remaining in the set aside fund set forth in section
			 501, or authorized in excess thereof, as soon as practicable after the
			 enactment of such amounts designated as emergencies.
			VILegislative Line
			 Item Veto Authority
			601.Presidential
			 recommendations
				(a)Proposed
			 cancellationsIf, within 45 calendar days after the enactment of
			 any bill or joint resolution providing any discretionary budget authority, item
			 of direct spending, limited tariff benefit, or targeted tax benefit, the
			 President proposes, in the manner provided in subsection (b), the cancellation
			 of any dollar amount of such discretionary budget authority, item of direct
			 spending, or targeted tax benefit, such recommendation shall be introduced as a
			 freestanding measure consistent with the terms of this title and shall be
			 eligible for the expedited procedures set forth herein. If the 45 calendar-day
			 period expires during a period where either House of Congress stands adjourned
			 sine die at the end of a Congress or for a period greater than 45 calendar
			 days, the President may propose a cancellation under this section and transmit
			 a special message under subsection (b) on the first calendar day of session
			 following such a period of adjournment.
				(b)Transmittal of
			 special message
					(1)Special
			 message
						(A)Contents of
			 special messageEach special message shall specify, with respect
			 to the discretionary budget authority, items of direct spending proposed,
			 limited tariff benefits, or targeted tax benefits to be canceled—
							(i)the
			 dollar amount of discretionary budget authority, the specific item of direct
			 spending (that OMB, after consultation with CBO, estimates to increase budget
			 authority or outlays as required by section 1017(9)), the limited tariff
			 benefit, or the targeted tax benefit that the President proposes be
			 canceled;
							(ii)any
			 account, department, or establishment of the Government to which such
			 discretionary budget authority is available for obligation, and the specific
			 project or governmental functions involved;
							(iii)the reasons why
			 such discretionary budget authority, item of direct spending, limited tariff
			 benefit, or targeted tax benefit should be canceled;
							(iv)to
			 the maximum extent practicable, the estimated fiscal, economic, and budgetary
			 effect (including the effect on outlays and receipts in each fiscal year) of
			 the proposed cancellation;
							(v)to
			 the maximum extent practicable, all facts, circumstances, and considerations
			 relating to or bearing upon the proposed cancellation and the decision to
			 propose the cancellation, and the estimated effect of the proposed cancellation
			 upon the objects, purposes, or programs for which the discretionary budget
			 authority, item of direct spending, limited tariff benefit, or the targeted tax
			 benefit is provided;
							(vi)a
			 numbered list of cancellations to be included in an approval bill that, if
			 enacted, would cancel discretionary budget authority, items of direct spending,
			 limited tariff benefit, or targeted tax benefits proposed in that special
			 message; and
							(vii)if
			 the special message is transmitted subsequent to or at the same time as another
			 special message, a detailed explanation why the proposed cancellations are not
			 substantially similar to any other proposed cancellation in such other
			 message.
							(B)Duplicative
			 proposals prohibitedThe President may not propose to cancel the
			 same or substantially similar discretionary budget authority, item of direct
			 spending, limited tariff benefit, or targeted tax benefit more than one time
			 under this Act.
						(C)Maximum number
			 of special messagesThe President may not transmit to the
			 Congress more than 5 special messages under this subsection related to any bill
			 or joint resolution described in subsection (a), but may transmit not more than
			 10 special messages for any omnibus budget reconciliation or appropriation
			 measure.
						(2)Enactment of
			 approval bill
						(A)Deficit
			 reductionAmounts of budget authority, items of direct spending,
			 limited tariff benefit, or targeted tax benefits which are canceled pursuant to
			 enactment of a bill as provided under this section shall be dedicated only to
			 reducing the deficit or increasing the surplus.
						(B)Adjustment of
			 levels in the concurrent resolution on the budgetNot later than
			 5 days after the date of enactment of an approval bill as provided under this
			 section, the chairs of the Committees on the Budget of the Senate and the House
			 of Representatives shall revise allocations and aggregates and other
			 appropriate levels under the appropriate concurrent resolution on the budget to
			 reflect the cancellation, and the applicable committees shall report revised
			 suballocations pursuant to section 302(b), as appropriate.
						(C)Trust funds and
			 special fundsNotwithstanding subparagraph (A), nothing in this
			 title shall be construed to require or allow the deposit of amounts derived
			 from a trust fund or special fund which are canceled pursuant to enactment of a
			 bill as provided under this section to any other fund.
						602.Procedures in
			 United States Congress
				(a)Expedited
			 consideration
					(1)In
			 generalThe majority leader or minority leader of each House or
			 his designee shall (by request) introduce an approval bill as defined in
			 section 1017 not later than the third day of session of that House after the
			 date of receipt of a special message transmitted to the Congress under section
			 1011(b). If the bill is not introduced as provided in the preceding sentence in
			 either House, then, on the fourth day of session of that House after the date
			 of receipt of the special message, any Member of that House may introduce the
			 bill.
					(2)Consideration in
			 the house of representatives
						(A)Referral and
			 reportingAny committee of the House of Representatives to which
			 an approval bill is referred shall report it to the House without amendment not
			 later than the seventh legislative day after the date of its introduction. If a
			 committee fails to report the bill within that period or the House has adopted
			 a concurrent resolution providing for adjournment sine die at the end of a
			 Congress, such committee shall be automatically discharged from further
			 consideration of the bill and it shall be placed on the appropriate
			 calendar.
						(B)Proceeding to
			 considerationAfter an approval bill is reported by or discharged
			 from committee or the House has adopted a concurrent resolution providing for
			 adjournment sine die at the end of a Congress, it shall be in order to move to
			 proceed to consider the approval bill in the House. Such a motion shall be in
			 order only at a time designated by the Speaker in the legislative schedule
			 within two legislative days after the day on which the proponent announces his
			 intention to offer the motion. Such a motion shall not be in order after the
			 House has disposed of a motion to proceed with respect to that special message.
			 The previous question shall be considered as ordered on the motion to its
			 adoption without intervening motion. A motion to reconsider the vote by which
			 the motion is disposed of shall not be in order.
						(C)ConsiderationThe
			 approval bill shall be considered as read. All points of order against an
			 approval bill and against its consideration are waived. The previous question
			 shall be considered as ordered on an approval bill to its passage without
			 intervening motion except five hours of debate equally divided and controlled
			 by the proponent and an opponent and one motion to limit debate on the bill. A
			 motion to reconsider the vote on passage of the bill shall not be in
			 order.
						(D)Senate
			 billAn approval bill received from the Senate shall not be
			 referred to committee.
						(3)Consideration in
			 the senate
						(A)Motion to
			 proceed to considerationA motion to proceed to the consideration
			 of a bill under this subsection in the Senate shall not be debatable. It shall
			 not be in order to move to reconsider the vote by which the motion to proceed
			 is agreed to or disagreed to.
						(B)Limits on
			 debateDebate in the Senate on a bill under this subsection, and
			 all debatable motions and appeals in connection therewith (including debate
			 pursuant to subparagraph (D)), shall not exceed 10 hours, equally divided and
			 controlled in the usual form.
						(C)AppealsDebate
			 in the Senate on any debatable motion or appeal in connection with a bill under
			 this subsection shall be limited to not more than 1 hour, to be equally divided
			 and controlled in the usual form.
						(D)Motion to limit
			 debateA motion in the Senate to further limit debate on a bill
			 under this subsection is not debatable.
						(E)Motion to
			 recommitA motion to recommit a bill under this subsection is not
			 in order.
						(F)Consideration of
			 the house bill
							(i)In
			 generalIf the Senate has received the House companion bill to
			 the bill introduced in the Senate prior to the vote required under paragraph
			 (1)(C), then the Senate may consider, and the vote under paragraph (1)(C) may
			 occur on, the House companion bill.
							(ii)Procedures
			 after vote on senate billIf the Senate votes, pursuant to
			 paragraph (1)(C), on the bill introduced in the Senate, then immediately
			 following that vote, or upon receipt of the House companion bill, the House
			 bill shall be deemed to be considered, read the third time, and the vote on
			 passage of the Senate bill shall be considered to be the vote on the bill
			 received from the House.
							(b)Amendments
			 prohibitedNo amendment to, or motion to strike a provision from,
			 a bill considered under this section shall be in order in either the Senate or
			 the House of Representatives.
				603.Identification
			 of targeted tax benefits
				(a)StatementThe
			 chairman of the Committee on Ways and Means of the House of Representatives and
			 the chairman of the Committee on Finance of the Senate acting jointly
			 (hereafter in this subsection referred to as the chairmen shall
			 review any revenue or reconciliation bill or joint resolution which includes
			 any amendment to the Internal Revenue Code of 1986 that is being prepared for
			 filing by a committee of conference of the two Houses, and shall identify
			 whether such bill or joint resolution contains any targeted tax benefits. The
			 chairmen shall provide to the committee of conference a statement identifying
			 any such targeted tax benefits or declaring that the bill or joint resolution
			 does not contain any targeted tax benefits. Any such statement shall be made
			 available to any Member of Congress by the chairmen immediately upon
			 request.
				(b)Statement
			 included in legislation
					(1)In
			 generalNotwithstanding any other rule of the House of
			 Representatives or any rule or precedent of the Senate, any revenue or
			 reconciliation bill or joint resolution which includes any amendment to the
			 Internal Revenue Code of 1986 reported by a committee of conference of the two
			 Houses may include, as a separate section of such bill or joint resolution, the
			 information contained in the statement of the chairmen, but only in the manner
			 set forth in paragraph (2).
					(2)ApplicabilityThe
			 separate section permitted under subparagraph (A) shall read as follows:
			 Section 1021 of the Congressional Budget and Impoundment Control Act of
			 1974 shall ______ apply to ______,______,000,000, with the blank spaces
			 being filled in with—
						(A)in any case in
			 which the chairmen identify targeted tax benefits in the statement required
			 under subsection (a), the word only in the first blank space and
			 a list of all of the specific provisions of the bill or joint resolution in the
			 second blank space; or
						(B)in any case in
			 which the chairmen declare that there are no targeted tax benefits in the
			 statement required under subsection (a), the word not in the
			 first blank space and the phrase any provision of this Act in
			 the second blank space.
						(c)Identification
			 in revenue estimateWith respect to any revenue or reconciliation
			 bill or joint resolution with respect to which the chairmen provide a statement
			 under subsection (a), the Joint Committee on Taxation shall—
					(1)in the case of a
			 statement described in subsection (b)(2)(A), list the targeted tax benefits in
			 any revenue estimate prepared by the Joint Committee on Taxation for any
			 conference report which accompanies such bill or joint resolution, or
					(2)in the case of a
			 statement described in section 13(b)(2)(B), indicate in such revenue estimate
			 that no provision in such bill or joint resolution has been identified as a
			 targeted tax benefit.
					(d)President’s
			 authorityIf any revenue or reconciliation bill or joint
			 resolution is signed into law—
					(1)with a separate
			 section described in subsection (b)(2), then the President may use the
			 authority granted in this section only with respect to any targeted tax benefit
			 in that law, if any, identified in such separate section; or
					(2)without a separate
			 section described in subsection (b)(2), then the President may use the
			 authority granted in this section with respect to any targeted tax benefit in
			 that law.
					604.Additional
			 matters
				(a)Definitions
					(1)Appropriation
			 lawThe term appropriation law means an Act
			 referred to in section 105 of title I, United States Code, including any
			 general or special appropriation Act, or any Act making supplemental,
			 deficiency, or continuing appropriations, that has been signed into law
			 pursuant to Article I, section 7, of the Constitution of the United
			 States.
					(2)Approval
			 billThe term approval bill means a bill or joint
			 resolution which only approves proposed cancellations of dollar amounts of
			 discretionary budget authority, items of new direct spending, limited tariff
			 benefits, or targeted tax benefits in a special message transmitted by the
			 President under this part and—
						(A)the title of which
			 is as follows: A bill approving the proposed cancellations transmitted
			 by the President on ____, the blank space being filled in with the date
			 of transmission of the relevant special message and the public law number to
			 which the message relates;
						(B)which does not
			 have a preamble; and
						(C)which provides
			 only the following after the enacting clause: That the Congress approves of
			 proposed cancellations ____, the blank space being filled in with a list of the
			 cancellations contained in the President’s special message, as transmitted by
			 the President in a special message on ____, the blank space being filled in
			 with the appropriate date, regarding ____, the blank space being filled in with
			 the Public Law number to which the special message relates;
						(D)which only
			 includes proposed cancellations that are estimated by CBO to meet the
			 definition of discretionary budgetary authority or items of direct spending, or
			 limited tariff benefits, or that are identified as targeted tax benefits
			 pursuant to section 1014;
						(E)if any proposed
			 cancellation other than discretionary budget authority or targeted tax benefits
			 is estimated by CBO to not meet the definition of item of direct spending, then
			 the approval bill shall include at the end: The President shall cease the
			 suspension of the implementation of the following under section 1013 of the
			 Legislative Line Item Veto Act of 2006: ____, the blank space being filled in
			 with the list of such proposed cancellations; and
						(F)if no CBO estimate
			 is available, then the entire list of legislative provisions proposed by the
			 President is inserted in the second blank space in subparagraph (C).
						(3)Calendar
			 dayThe term calendar day means a standard 24-hour
			 period beginning at midnight.
					(4)Cancel or
			 cancellationThe terms cancel or
			 cancellation means to prevent—
						(A)budget authority
			 from having legal force or effect;
						(B)in the case of
			 entitlement authority, to prevent the specific legal obligation of the United
			 States from having legal force or effect;
						(C)in the case of the
			 food stamp program, to prevent the specific provision of law that provides such
			 benefit from having legal force or effect;
						(D)a limited tariff
			 benefit from having legal force or effect, and to make any necessary,
			 conforming statutory change to ensure that such limited tariff benefit is not
			 implemented; or
						(E)a targeted tax
			 benefit from having legal force or effect, and to make any necessary,
			 conforming statutory change to ensure that such targeted tax benefit is not
			 implemented and that any budgetary resources are appropriately canceled.
						(5)CBOThe
			 term CBO means the Director of the Congressional Budget
			 Office.
					(6)Direct
			 spendingThe term direct spending means—
						(A)budget authority
			 provided by law (other than an appropriation law);
						(B)entitlement
			 authority; and
						(C)the food stamp
			 program.
						(7)Dollar amount of
			 discretionary budget authority(A)Except as provided in
			 subparagraph (B), the term dollar amount of discretionary budget
			 authority means the entire dollar amount of budget authority—
							(i)specified in an appropriation law,
			 or the entire dollar amount of budget authority or obligation limitation
			 required to be allocated by a specific proviso in an appropriation law for
			 which a specific dollar figure was not included;
							(ii)represented separately in any
			 table, chart, or explanatory text included in the statement of managers or the
			 governing committee report accompanying such law;
							(iii)required to be allocated for a
			 specific program, project, or activity in a law (other than an appropriation
			 law) that mandates the expenditure of budget authority from accounts, programs,
			 projects, or activities for which budget authority is provided in an
			 appropriation law;
							(iv)represented by the product of the
			 estimated procurement cost and the total quantity of items specified in an
			 appropriation law or included in the statement of managers or the governing
			 committee report accompanying such law; or
							(v)represented by the product of the
			 estimated procurement cost and the total quantity of items required to be
			 provided in a law (other than an appropriation law) that mandates the
			 expenditure of budget authority from accounts, programs, projects, or
			 activities for which budget authority is provided in an appropriation
			 law.
							(B)The term dollar amount of
			 discretionary budget authority does not include—
							(i)direct spending;
							(ii)budget authority in an
			 appropriation law which funds direct spending provided for in other law;
							(iii)any existing budget authority
			 canceled in an appropriation law; or
							(iv)any restriction, condition, or
			 limitation in an appropriation law or the accompanying statement of managers or
			 committee reports on the expenditure of budget authority for an account,
			 program, project, or activity, or on activities involving such
			 expenditure.
							(8)Item of direct
			 spendingThe term item of direct spending means
			 any provision of law that results in an increase in budget authority or outlays
			 for direct spending relative to the most recent levels calculated consistent
			 with the methodology used to calculate a baseline under section 257 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 and included with a
			 budget submission under section 1105(a) of title 31, United States Code, in the
			 first year or the 5-year period for which the item is effective. However, such
			 item does not include an extension or reauthorization of existing direct
			 spending, but instead only refers to provisions of law that increase such
			 direct spending.
					(9)Limited tariff
			 benefitThe term limited tariff benefit means any
			 provision of law that modifies the Harmonized Tariff Schedule of the United
			 States in a manner that benefits 10 or fewer entities (as defined in paragraph
			 (12)(B)).
					(10)OMBThe
			 term OMB means the Director of the Office of Management and
			 Budget.
					(11)Omnibus
			 reconciliation or appropriation measureThe term omnibus
			 reconciliation or appropriation measure means—
						(A)in the case of a
			 reconciliation bill, any such bill that is reported to its House by the
			 Committee on the Budget; or
						(B)in the case of an
			 appropriation measure, any such measure that provides appropriations for
			 programs, projects, or activities falling within 2 or more section 302(b)
			 suballocations.
						(12)Targeted tax
			 benefit
						(A)The term
			 targeted tax benefit means any revenue-losing provision that provides a
			 Federal tax deduction, credit, exclusion, or preference to ten or fewer
			 beneficiaries (determined with respect to either present law or any provision
			 of which the provision is a part) under the Internal Revenue Code of 1986 in
			 any year for which the provision is in effect;
						(B)For purposes of
			 subparagraph (a)
							(i)all
			 businesses and associations that are members of the same controlled group of
			 corporations (as defined in section 1563(a) of the Internal Revenue Code of
			 1986) shall be treated as a single beneficiary;
							(ii)all
			 shareholders, partners, members, or beneficiaries of a corporation,
			 partnership, association, or trust or estate, respectively, shall be treated as
			 a single beneficiary;
							(iii)all
			 employees of an employer shall be treated as a single beneficiary;
							(iv)all
			 qualified plans of an employer shall be treated as a single beneficiary;
							(v)all
			 beneficiaries of a qualified plan shall be treated as a single
			 beneficiary;
							(vi)all
			 contributors to a charitable organization shall be treated as a single
			 beneficiary;
							(vii)all holders of
			 the same bond issue shall be treated as a single beneficiary; and
							(viii)if a
			 corporation, partnership, association, trust or estate is the beneficiary of a
			 provision, the shareholders of the corporation, the partners of the
			 partnership, the members of the association, or the beneficiaries of the trust
			 or estate shall not also be treated as beneficiaries of such provision;
							(C)For the purpose of
			 this paragraph, the term revenue-losing provision means any
			 provision that is estimated to result in a reduction in federal tax revenues
			 (determined with respect to either present law or any provision of which the
			 provision is a part) for any one of the two following periods—
							(i)the
			 first fiscal year for which the provision is effective; or
							(ii)the
			 period of the 5 fiscal years beginning with the first fiscal year for which the
			 provision is effective;
							(D)the term
			 targeted tax benefit does not include any provision which applies
			 uniformly to an entire industry; and
						(E)the terms used in
			 this paragraph shall have the same meaning as those terms have generally in the
			 Internal Revenue Code of 1986, unless otherwise expressly provided.
						605.ExpirationThis title shall have no force or effect on
			 or after October 1, 2012.
			606.Sense of
			 Congress on deferral authorityIt is the sense of Congress that legislation
			 providing the authority to temporarily defer spending on proposed rescissions
			 should be enacted.
			607.Sense of
			 Congress on abuse of proposed cancellationsIt is the sense of Congress that no
			 President or any executive branch official should condition the inclusion or
			 exclusion or threaten to condition the inclusion or exclusion of any proposed
			 cancellation in any special message under this title upon any vote cast or to
			 be cast by any Member of either House of Congress.
			VIIEarmark
			 Transparency
			701.Prohibition on
			 obligation of funds for earmarks included only in congressional
			 reports
				(a)Requirement that
			 earmarks must be in legislative textNotwithstanding any other
			 rule of the House, in addition to the requirements set forth in clause 9 of
			 rule XXI of the Rules of the House of Representatives, it shall not be in order
			 to consider any bill, joint resolution, amendment thereto, or conference report
			 thereon, unless the list of congressional earmarks, limited tax benefits, and
			 limited tariff benefits, required by clause 9(a)of rule XXI are also set forth
			 in the text of such measure.
				(b)Availability on
			 the internetNotwithstanding any other rule of the House, in
			 addition to the requirements set forth in clause 9 of rule XXI of the Rules of
			 the House of Representatives, it shall not be in order to consider any bill,
			 joint resolution, or conference report thereon, unless the lists required by
			 paragraphs (1), (2), and (4) of clause 9 of rule XXI are made available on the
			 Internet in a searchable format to the general public for at least 48 hours
			 before consideration.
				702.Definitions
				(a)Congressional
			 earmarkThe term congressional earmark means a
			 provision or report language included primarily at the request of a Member,
			 Delegate, Resident Commissioner, or Senator providing, authorizing or
			 recommending a specific amount of discretionary budget authority, credit
			 authority, or other spending authority for a contract, loan, loan guarantee,
			 grant, loan authority, or other expenditure with or to an entity, or targeted
			 to a specific State, locality or Congressional district, other than through a
			 statutory or administrative formula-driven or competitive award process.
				(b)Limited
			 benefits
					(1)Limited tariff
			 benefitThe term limited tariff benefit means any
			 provision of law that modifies the Harmonized Tariff Schedule of the United
			 States in a manner that benefits 10 or fewer entities (as defined in paragraph
			 (12)(B)).
					(2)Limited tax
			 benefit(A)The term limited
			 tax benefit means any revenue-losing provision that provides a Federal
			 tax deduction, credit, exclusion, or preference to ten or fewer beneficiaries
			 (determined with respect to either present law or any provision of which the
			 provision is a part) under the Internal Revenue Code of 1986 in any year for
			 which the provision is in effect.
						(B)For purposes of subparagraph
			 (A)—
							(i)all businesses and associations
			 that are members of the same controlled group of corporations (as defined in
			 section 1563(a) of the Internal Revenue Code of 1986) shall be treated as a
			 single beneficiary;
							(ii)all shareholders, partners,
			 members, or beneficiaries of a corporation, partnership, association, or trust
			 or estate, respectively, shall be treated as a single beneficiary;
							(iii)all employees of an employer
			 shall be treated as a single beneficiary;
							(iv)all qualified plans of an employer
			 shall be treated as a single beneficiary;
							(v)all beneficiaries of a qualified
			 plan shall be treated as a single beneficiary;
							(vi)all contributors to a charitable
			 organization shall be treated as a single beneficiary;
							(vii)all holders of the same bond
			 issue shall be treated as a single beneficiary; and
							(viii)if a corporation, partnership,
			 association, trust or estate is the beneficiary of a provision, the
			 shareholders of the corporation, the partners of the partnership, the members
			 of the association, or the beneficiaries of the trust or estate shall not also
			 be treated as beneficiaries of such provision;
							(C)For the purpose of this paragraph, the
			 term revenue-losing provision means any provision that is
			 estimated to result in a reduction in federal tax revenues (determined with
			 respect to either present law or any provision of which the provision is a
			 part) for any one of the two following periods—
							(i)the first fiscal year for which the
			 provision is effective; or
							(ii)the period of the 5 fiscal years
			 beginning with the first fiscal year for which the provision is
			 effective;
							(D)the term limited tax
			 benefit does not include any provision which applies uniformly to an
			 entire industry; and
						(E)the terms used in this paragraph shall
			 have the same meaning as those terms have generally in the Internal Revenue
			 Code of 1986, unless otherwise expressly provided.
						(c)Special
			 ruleNotwithstanding any other provision of the Rules of the
			 House, the definitions set forth in this section shall apply for congressional
			 earmarks, limited tariff benefits, and limited tax benefits.
				VIIIPay-As-You-Go.
			801.Pay-as-you-go
			 point of order
				(a)Point of
			 order
					(1)In
			 generalIt shall not be in order in the House or the Senate to
			 consider any direct spending legislation, excluding the impact of any revenue
			 provisions, that would increase the on-budget deficit or cause an on-budget
			 deficit for any 1 of 4 applicable time periods as measured in paragraphs (5)
			 and (6).
					(2)Applicable time
			 periodsFor purposes of this subsection, the term
			 applicable time period means any 1 of the 4 following
			 periods:
						(A)The current fiscal
			 year.
						(B)The budget
			 year.
						(C)The period of the
			 5 fiscal years following the current fiscal year.
						(D)The period of the
			 5 fiscal years following the 5 fiscal years referred to in subparagraph
			 (C).
						(3)Direct spending
			 legislationFor purposes of this subsection and except as
			 provided in paragraph (4), the term direct spending legislation
			 means any bill, joint resolution, amendment, motion, or conference report that
			 affects direct spending as that term is defined by, and interpreted for
			 purposes of, the Balanced Budget and Emergency Deficit Control Act of
			 1985.
					(4)BaselineEstimates
			 prepared pursuant to this subsection shall—
						(A)use the most
			 recent baseline estimates supplied by the Congressional Budget Office
			 consistent with section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 used in considering a concurrent resolution on the budget;
			 or
						(B)after the
			 beginning of a new calendar year and before consideration of a concurrent
			 resolution on the budget, the most recent baseline estimates supplied by the
			 Congressional Budget Office consistent with section 257 of the Balanced Budget
			 and Emergency Deficit Control Act of 1985.
						(5)Prior
			 surplusIf direct spending or revenue legislation increases the
			 on-budget deficit or causes an on-budget deficit when taken individually, it
			 must also increase the on-budget deficit or cause an on-budget deficit when
			 taken together with all direct spending and revenue legislation enacted since
			 the beginning of the calendar year not accounted for in the baseline under
			 paragraph (5)(A), except that direct spending or revenue effects resulting in
			 net deficit reduction enacted in any bill pursuant to a reconciliation
			 instruction since the beginning of that same calendar year shall never be made
			 available on the pay-as-you-go ledger and shall be dedicated only for deficit
			 reduction.
					(b)Determination of
			 budget levelsFor purposes of this section, the levels of new
			 budget authority, outlays, and revenues for a fiscal year shall be determined
			 on the basis of estimates made by the Committees on the Budget.
				(c)Point of order
			 protection in the HouseIn the House, it shall not be in order to
			 consider a rule or order that waives the application of subsection (a). As
			 disposition of a point of order under this paragraph, the Chair shall put the
			 question of consideration with respect to the rule or order that waives the
			 application of subsection (a). The question of consideration shall be debatable
			 for 10 minutes by the Member initiating the point of order and for 10 minutes
			 by an opponent, but shall otherwise be decided without intervening motion
			 except one that the House adjourn.
				IXDiscretionary
			 Spending Limits.
			901.Discretionary
			 spending limits in the House
				(a)Point of
			 orderIt shall not be in order in the House to consider any bill
			 or joint resolution, or amendment thereto, that provides new budget authority
			 that would cause the discretionary spending limits to be exceeded for any
			 fiscal year.
				(b)Discretionary
			 spending limitsIn the House and as used in this section, the
			 term discretionary spending limit means—
					(1)with respect to fiscal year 2008, for the
			 discretionary category: $1,079,593,000,000 in new budget authority and
			 $1,127,623,000,000 in outlays;
					(2)with respect to fiscal year 2009, for the
			 discretionary category: $1,004,865,000,000 in new budget authority and
			 $1,121,730,000,000 in outlays;
					(3)with respect to fiscal year 2010, for the
			 discretionary category: $977,058,000,000 in new budget authority and
			 $1,050,106,000,000 in outlays;
					as adjusted
			 in conformance with subsection (c).(c)Adjustments
					(1)In
			 general
						(A)ChairmanAfter
			 the reporting of a bill or joint resolution, the offering of an amendment
			 thereto, or the submission of a conference report thereon, the chairman of the
			 Committee on the Budget may make the adjustments set forth in subparagraph (B)
			 for the amount of new budget authority in that measure (if that measure meets
			 the requirements set forth in paragraph (2)) and the outlays flowing from that
			 budget authority. The chairman of the Committee on the Budget may also make
			 appropriate adjustments for the reserve funds set forth in this
			 resolution.
						(B)Matters to be
			 adjustedThe adjustments referred to in subparagraph (A) are to
			 be made to—
							(i)the
			 discretionary spending limits, if any, set forth in the appropriate concurrent
			 resolution on the budget;
							(ii)the
			 allocations made pursuant to the appropriate concurrent resolution on the
			 budget pursuant to section 302(a) of the Congressional Budget Act of 1974;
			 and
							(iii)the budgetary
			 aggregates as set forth in the appropriate concurrent resolution on the
			 budget.
							(2)Amounts of
			 adjustmentsThe adjustment referred to in paragraph (1) shall be
			 an amount provided and designated as an emergency requirement;
					(3)Application of
			 adjustmentsThe adjustments made for legislation pursuant to
			 paragraph (1) shall—
						(A)apply while that
			 legislation is under consideration;
						(B)take effect upon
			 the enactment of that legislation; and
						(C)be published in
			 the Congressional Record as soon as practicable.
						(4)Application of
			 this sectionThe provisions of this section shall apply to
			 legislation providing new budget authority for fiscal years 2008 through
			 2010.
					(d)Enforcement in
			 the house of representatives
					(1)Waiver
			 protectionIt shall not be in order in the House of
			 Representatives to consider a rule or order that waives the application of this
			 section.
					(2)Consideration in
			 the house
						(A)This subsection
			 shall apply only to the House of Representatives.
						(B)In order to be
			 cognizable by the Chair, a point of order under this section must specify the
			 precise language on which it is premised.
						(C)As disposition of
			 points of order under this section, the Chair shall put the question of
			 consideration with respect to the proposition that is the subject of the points
			 of order.
						(D)A question of
			 consideration under this section shall be debatable for 10 minutes by each
			 Member initiating a point of order and for 10 minutes by an opponent on each
			 point of order, but shall otherwise be decided without intervening motion
			 except one that the House adjourn or that the Committee of the Whole rise, as
			 the case may be.
						(E)The disposition of
			 the question of consideration under this subsection with respect to a bill or
			 joint resolution shall be considered also to determine the question of
			 consideration under this subsection with respect to an amendment made in order
			 as original text.
						(3)Extension of
			 spending limitsIt shall not be in order in the House of
			 Representatives to consider a concurrent resolution on the budget as described
			 in section 301 of the Congressional Budget Act of 1974 unless such resolution
			 includes discretionary spending limits that are in the same amounts or less
			 than those included in this section.
					XSenses of
			 Congress
			1001.Sense of the
			 House regarding the importance of child support enforcementIt is the Sense of the House that additional
			 legislative action is needed to ensure that states have the necessary resources
			 to collect all child support that is owed to families and to allow them to pass
			 100 percent of support on to families without financial penalty. It is further
			 the Sense of the House that when 100 percent of child support payments are
			 passed on to the child, rather than administrative expenses, program integrity
			 is improved and child support participation increases.
			1002.Sense of the
			 House on State veterans cemeteriesIt is the sense of the House that the
			 Federal Government should pay the plot allowance for the internment in a State
			 veterans cemetery of any spouse or eligible child of a veteran, consistent with
			 the pay-as-you-go principle.
			1003.Sense of
			 Congress on health insurance reformIt is the sense of the Congress that
			 legislation should be considered that does the following:
				(1)Amends the
			 Internal Revenue Code to allow individual taxpayers a refundable tax credit for
			 health insurance costs paid for the benefit of the taxpayer, the taxpayer’s
			 spouse, and dependents.
				(2)Requires business
			 taxpayers who receive payments for certain employee health insurance coverage
			 to file informational returns.
				(3)Directs the
			 Secretary of the Treasury to make advance payments of health insurance tax
			 credit amounts to health insurance providers.
				(4)Limits the tax
			 exclusion for employer-provided health care coverage.
				1004.Sense of the
			 House on the Internal Revenue Code of 1986
				(a)Sense of
			 congress on the termination of the internal revenue code of
			 1986No tax shall be imposed by the Internal Revenue Code of
			 1986—
					(1)for any taxable
			 year beginning after December 31, 2010; and
					(2)in the case of any
			 tax not imposed on the basis of a taxable year, on any taxable event or for any
			 period after December 31, 2010.
					(b)ExceptionIt
			 is further the sense of the House of Representatives that legislation enacted
			 pursuant to subsection (a) shall not apply to taxes imposed by—
					(1)chapter 2 of such
			 Code (relating to tax on self-employment income);
					(2)chapter 21 of such
			 Code (relating to Federal Insurance Contributions Act); and
					(3)chapter 22 of such
			 Code (relating to Railroad Retirement Tax Act).
					(c)Structure of a
			 new federal tax systemCongress declares that any new Federal tax
			 system should be a simple and fair system that—
					(1)applies a low rate
			 to all Americans;
					(2)provides tax
			 relief for working Americans;
					(3)protects the
			 rights of taxpayers and reduces tax collection abuses;
					(4)eliminates the
			 bias against savings and investment;
					(5)promotes economic
			 growth and job creation; and
					(6)does not penalize
			 marriage or families.
					(d)Timing of
			 implementationIn order to ensure an easy transition and
			 effective implementation, the Congress hereby declares that any new Federal tax
			 system should be approved by Congress in its final form no later than July 4,
			 2010.
				
